LUMPKIN, Judge,
concurring in results.
I concur in the results reached by the Court, however, I base that decision on the jurisprudence of this Court. The result is dictated by our decisions in Hunnicutt v. State, 755 P.2d 105, 110, 111 (Okl.Cr.1988) and Gentry v. State, 562 P.2d 1170, 1175 (Okl.Cr.1977). See also Watkins v. State, 829 P.2d 42 (Okl.Cr.1991), rehearing denied, 855 P.2d 141 (1992) (modifying Hunnicutt v. State) (where this Court utilized the same type analysis to interpret the statutory provisions relating to possession of a controlled dangerous substance.) The analysis in this opinion also seeks to modify the Court’s decisions in Hunnicutt and Gentry without recognizing their existence. The cases cited in the opinion from other jurisdictions cannot override or modify our easelaw.